NUMBER 13-21-00065-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SAMANTHA ASHELL LEAL,                                                      Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Benavides and Silva
             Memorandum Opinion by Justice Benavides

      Appellant Samantha Ashell Leal appeals from a judgment revoking her community

supervision and adjudicating her guilty of delivering heroin in an amount between four

and two hundred grams, a first-degree felony. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.112(d). The trial court sentenced Leal to eight years’ imprisonment. See TEX. PENAL
CODE ANN. § 12.32(a). Leal’s court-appointed appellate counsel filed an Anders brief

stating that there are no arguable grounds for appeal. See Anders v. California, 386 U.S.

738, 744 (1967). We affirm.

                                   I.      ANDERS BRIEF

       Pursuant to Anders v. California, Leal’s court-appointed appellate counsel filed a

brief and a motion to withdraw with this Court, stating that his review of the record yielded

no grounds of reversible error upon which an appeal can be predicated. See id. Counsel’s

brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Leal’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Leal’s counsel also informed this Court in writing that he

(1) notified Leal that counsel filed an Anders brief and a motion to withdraw; (2) provided

Leal with copies of both pleadings; (3) informed Leal of her rights to file a pro se response,

to review the record prior to filing a response, and to seek discretionary review in the


                                              2
Texas Court of Criminal Appeals if this Court finds that the appeal is frivolous; and

(4) provided Leal with a form motion for pro se access to the appellate record with

instructions to sign and file the motion with the court of appeals within ten days by mailing

it to the address provided. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20;

Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. An

adequate time has passed, and Leal has not requested access to the appellate record or

filed a pro se response.

                               II.     INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                               III.   MOTION TO WITHDRAW

       In accordance with Anders, Leal’s counsel asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.)). We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to


                                             3
Leal and to advise her of her right to file a petition for discretionary review.1 See TEX. R.

APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206

S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.


                                                                              GINA M. BENAVIDES
                                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of August, 2021.




        1
          No substitute counsel will be appointed. If Leal seeks further review of this case by the Texas
Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary
review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.
                                                       4